Securities Act Registration No. 33-37426 Investment Company Act Reg. No. 811-6194 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Pre-Effective Amendment No. £ Post-Effective Amendment No. 30 S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No. 31 S (Check appropriate box or boxes.) UTC NORTH AMERICAN FUND, INC. (Exact Name of Registrant as Specified in Charter) UTC North American Fund, Inc. c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (ZIP Code) (800) 368-3322 (Registrant’s Telephone Number, including Area Code) Copy to: The Corporation Trust Company 32 South Street Baltimore, MD21202 (Name and Address of Agent for Service) Jeffery R. Atkin, Esq. Foley & Lardner LLP 555 S. Flower St., Suite 3500 Los Angeles, CA90071 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £ immediately upon filing pursuant to paragraph (b) £ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) T on April 30, 2010 pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of Rule If appropriate, check the following box: £ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS APRIL 30, 2010 UTC NORTH AMERICAN FUND Sponsored by: Trinidad & Tobago Unit Trust Corporation P R O S P E C T U S April 30, 2010 UTC North American Fund (Ticker symbol: UTCNX) The UTC North American Fund (Fund) is a mutual fund seeking high current income and capital appreciation by investing in U.S. Government securities and equity and debt securities of North American companies.The Fund is a mutual fund offered by UTC North American Fund, Inc. (Company).The Company is an open-end, diversified investment company. Please read this Prospectus and keep it for future reference.It contains important information, including information on how the Fund invests and the services it offers to shareholders. UTC North American Fund c/o U.S.
